Title: 119. A Bill Permitting Those Who Will Not Take Oaths to Be Otherwise Qualified, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that any person refusing to take an oath, and declaring religious scruples to be the true and only reason of such refusal, if he will use the solemnity and ceremony, and repeat the formulary, observed on similar occasions, by those of the church, or religious society he professeth himself to be a member of, or to join in communion with, shall thereupon be deemed as competent a witness, or to be as duly qualified to execute an office, or perform any other act, to the sanction whereof an oath is or shall be required by law, and shall be subject to the same rules, derive the same advantages, or incur the same penalties or forfeitures, as if he had been sworn. In presentments, indictments, inquisitions, verdicts, examinations, or other forms, the words, “upon their oath,” or “sworn,” may be left out, and instead of them, “in solemn form,” or “charged,” whichever may be adapted to the case, may be inserted; but if the ancient form be adhered to, it shall not be adjudged error.
